Exhibit 10.8 10-Q


WINSONIC DIGITAL MEDIA GROUP [logo.jpg]
Digital Media Group, Lt


The following persons executed the loan agreement and promissory note pursuant
to the recap below:


Name
 
Loan Amount
 
Shares
Issued
 
Dr. Dean Spellman
 
$
20,000.00
   
150,000
 
Jeffrey Doynow
 
$
70,000.00
   
450,000
 
Eric Leufroy
 
$
20,000.00
   
150.000
 



LOAN AGREEMENT AND SECURITY ASSIGNMENT
 
This loan agreement and security assignment ("Agreement") is entered into on
this _ day of June 2008 by and between WinSonic Digital Media Group, Ltd.
(“WinSonic” or “Obligor”) with an office located at 101 Marietta Street, NW,
Suite 2600, Atlanta, Georgia 30303 and ABOVE NAMED INDIVIDUAL(S) residing at
______________________________ ("NAME" or "Obligee"):
 
1. Loan Amount: Obligee hereby agrees to lend to Obligor the sum of $XX,XXX
dollars and 00/100 ($___________) (“Loan Amount”), and Obligor does hereby
borrow and promise to repay this Senior Debt Loan Amount and to be retired by
the close of the Company’s next Senior Debt Funding of a minimum $3M (up to $5M)
which is anticipated to be finalized by November 30, 2008 ("Due Date"). Obligor
has simultaneously herewith executed a promissory note ("Note") incorporated
herein by reference, evidencing its repayment obligation hereunder.



  1.1
Definition Senior Debt:

Corporate debt instruments that provide financing, take primary security against
either specific or all assets of the borrower (the “Company”), have fixed terms
of repayment and charge fixed or floating interest rates.  Debt that must be
repaid before subordinated debt receives any payment in the event of default. 
Debt whose terms in the event of bankruptcy, require it to be repaid before
subordinated debt receives any payment.



  1.2
Definition Maturity Date:

In the event that the Senior Debt funding as so stated above is not obtained by
or before November 30, 2008, then this Loan Amount will become due on December
31, 2008 (“Maturity Date”).


2. Interest:  The loan shall bear 6% interest per annum up to and including Due
Date. If the loan is not paid by the (“Due Date”), the unpaid balance (principal
and interest) shall bear interest at the rate of 12% per annum until the
(“Maturity Date”).


3. Security Assignment: In addition to the repayment of the entire loan amount,
Obligor hereby grants to Obligee ______________ shares of common stock in
Winsonic Digital Media Group, Ltd. (“WDMG”). Obligee acknowledges and accepts
that said shares are restricted shares pursuant to Regulation 144 of the
Securities Act of 1933, as amended.


--------------------------------------------------------------------------------



Exhibit 10.8 10-Q


4. Warranties of Obligor: Obligor warrants and represents that it has full power
and authority to enter into this agreement and that this agreement is not in
violation of any other agreement nor of any covenant or restriction contained in
any agreement to which Obligor is bound.


Obligor further warrants that WinSonic has obtained all requisite corporate
authority and approval, and has complied with the necessary corporate
formalities in entering into this Agreement.


Obligor also warrants that it will not obtain Senior Debt Funding that would
prohibit the repayment of this obligation. This Loan Agreement is intended to be
retired by the Company’s next Senior Debt funding and is required to be repaid
before other debt receives any payment.
 
5. Further Documents: Obligor agrees to execute such other and further documents
as shall be reasonable necessary or required by Obligee to carry out the
provisions of this agreement.
 
6. Collection Costs:  In the event that Obligee shall be required to take legal
action to enforce the provisions hereof, Obligee shall be entitled to recover
all costs of collection, including reasonable attorney's fees and costs, whether
or not a legal proceeding is commenced, if the Obligation is not paid as and
when due.


7. Miscellaneous: This agreement shall be governed by Georgia Law and any action
to enforce the provisions hereof shall be resolved by binding and expedited
Arbitration in accordance with the rules and procedures of the American
Arbitration Association (AAA) in Fulton County, Georgia, with a limited right of
discovery consisting of not more that two depositions and one set each of
written requests for admissions, production of documents, form interrogatories
and special interrogatories in compliance with the Code of Civil Procedure. In
the event any provision hereof is declared to be invalid or unenforceable, the
parties agree in good faith to replace said provision with a valid and
enforceable provision that as nearly as possible reflects the agreement and
intent of the parties hereunder. This Agreement may not be modified except by a
written instrument executed by both parties. This Agreement shall be binding
upon and inure to the benefit of the parties and their respective heirs,
representatives and assigns.
 
These signatures of the parties below confirm the foregoing as their entire
understanding and agreement, superseding all prior representations,
understandings and agreements, written or oral, between the parties.
 
Executed this ________ day of June, 2008.



WinSonic Digital Media Group, Ltd. (Obligor)
(Obligee)    
         
By:
_________________________________
By:    
__________________________
 
Winston D. Johnson, Chairman and CEO
   


--------------------------------------------------------------------------------



Exhibit 10.8 10-Q
 
Digital Media Group, Ltd.


PROMISSORY NOTE


A. FOR VALUE RECEIVED, WinSonic Digital Media Group, Ltd. ("Obligor") promises
to pay to the order of___________________, ("Obligee") located at
_____________________or at such other place as Obligee may from time to time
designate, the principal sum of _____________dollars and 00/100 ($_______),
payable in accordance with the terms set forth in this NOTE, with 6% per annum
interest thereon, except as otherwise provided herein.
 
B. This NOTE is executed and delivered by Obligor pursuant to the terms and
conditions set forth in the Loan and Security Assignment of even date herewith,
pursuant to which Obligor incurred the obligation set forth herein in exchange
for the loan of $__________ by Obligee to Obligor and the other consideration
granted therein by Obligor to Obligee.
 
C. Obligor shall pay to Obligee the sum of _____dollars and 00/100 ($____), plus
6% per annum interest on this Senior Debt Loan Amount which is to be retired by
the close of the next Company’s Senior Debt Funding of a minimum $3M (up to $5M)
which is anticipated to be finalized by November 30, 2008 ("Due Date"). Obligor
has simultaneously herewith executed a promissory note ("Note") incorporated
herein by reference, evidencing its repayment obligation hereunder.
 
D. If Obligor shall fail to make the payments required within five (5) days
after the Due Date, the unpaid balance (principal and interest) shall bear
interest at the rate of 12% per annum from November 30, 2008 (“Due Date”) to
December 31, 2008 (“Maturity Date”) but in no event shall it exceed the maximum
interest allowable by law for transactions of this nature between parties of
like capacity. Obligor recognizes that any default in making the payments herein
agreed to be paid when due will result in Obligee incurring additional expenses.
Obligor agrees to reimburse Obligee for such additional costs incurred in
collecting the amount due for which Obligor is in default, including reasonable
attorney's fees and costs.
 
E. It is agreed that time is of the essence in the performance of all
obligations hereunder.
 
F. This Note will be governed by and construed in accordance with the laws of
the State of Georgia, except where such law is preempted by the laws and
regulations of the United States.
 

--------------------------------------------------------------------------------


 
Exhibit 10.8 10-Q
 
G. The terms of this Note shall apply to, inure to the benefit of, and bind all
the parties hereto, their heirs, legatees, devises, administrators, executors,
personal representatives, successors and assigns. As used herein, the term
"Obligor" shall include the undersigned Obligor and any other person or entity
who may subsequently become liable for the payment hereof.
 
WinSonic Digital Media Group, Ltd. ("OBLIGOR")


____________________________________
By: Winston D. Johnson, Chairman and CEO

 

--------------------------------------------------------------------------------









